Title: Enclosure: Explanations and Instructions Concerning the Act, [26 May 1791]
From: 
To: 


Explanations and Instructions Concerning The Act, Entitled, “An ACT repealing after the last day of June next, the duties heretofore laid upon distilled SPIRITS imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States; and for appropriating the same:” Passed In the third Session of CONGRESS, On the 2d of March 1791.
Explanations, &c.
SECT. 2.   It appears by this section, that in regard to spirits imported from foreign countries, the same proceedings are to be had at the respective custom-houses, as if the present act had not passed; the provisions of which are to be considered as supplementary to those heretofore established (except as to particular alterations specified in it) as well as auxiliary to the other parts of the system introduced by this act. It is not doubted that the officers of the customs, and those appointed under this act, will zealously co-operate to facilitate its execution, and obviate any little embarrassments which may ensue. This co-operation has been rendered more easy and simple by appointing in some instances the Collectors, in others the Surveyors of the customs Inspectors of the Revenue.
SECT. 5.   The forms of accounts contemplated by this section, are now in preparation, and will be transmitted with proper directions before the first day of July next.
SECT. 6.   The following shall be the form of the oath or affirmation to be taken pursuant to this section: “I [insert here name and office of the person] do swear [or if of a religious denomination, conscientiously scrupulous of swearing—do solemnly, sincerely and truly affirm and declare] that I will diligently and faithfully execute the duties of my said office, and will use my best endeavours to prevent and detect frauds, in relation to the duties laid by the act, entitled, “An Act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same.”
SECT. 7.   Every Inspector of the Revenue for a port or ports, and every deputy of such Inspector, at a port different from that where the Inspector resides, must have an office in conformity to this section. Every Collector of the Revenue charged with the collection of the duties on stills, must also have such an office. And in every city, town or village, there must be such an office, kept either by the Supervisor himself, or by some one of the Inspectors of surveys, or Collectors of the Revenue whom the Supervisor may think fit to nominate. It is desireable to have an office accessible (within the distance of ten miles) to every owner of a still, in order that the entry contemplated by the law may be made by each. With this view in the appointment of Collectors, an eye ought to be had to place of residence. But as the qualities of the person, rather than his place of residence, ought to decide each choice; and as it may not always be practicable to reconcile a due regard to them with the circumstance of residence, it may be found expedient, in some counties, to establish auxiliary offices under the care, and at the houses of discreet persons, who are willing for some small consideration by way of rent, to undertake the thing. The total expence of these auxiliary offices, must not exceed, in either of the districts of Virginia, Pennsylvania and North-Carolina, two hundred dollars in a year; in either of the districts of South-Carolina and Maryland, one hundred dollars in a year, nor in any other district fifty dollars in a year. Indeed this idea is not considered as applicable to those districts where there are only distilleries from foreign materials. Each of these auxiliary offices must be placed under the superintendence of a Collector of the Revenue within the county in which it may be established. This regulation, nevertheless, concerning auxiliary offices, is not intended to be enjoined, but is left to the discretion of each Supervisor, to be adopted or not as he shall judge adviseable; assigning his reasons for not having recourse to it, to the Secretary of the Treasury.
SECT. 8.   This and the eleventh section contemplate an Inspector of the Revenue at each port. To obtain this object of the law, the following arrangement appears the most convenient. The present collection law, section sixth, empowers the Collector of each district occasionally, and from time to time, to employ a person to perform the duties of Surveyor at every port of delivery to which no Surveyor is assigned by the law, and to allow him a compensation similar to that of Inspectors of the Customs; which compensation by the 52d section of the same law, may be any sum not exceeding a dollar and a quarter for each day of his employment. This provision, it is presumed, was introduced for two reasons—one a general supposition that there ought to be some officer to take care of the revenue at every port at which deliveries from abroad were allowed and practiced—another that it might conduce to facilitate to coasters a compliance with the coasting act, by not rendering it necessary for them to go too great a distance for their outward entries: While at the same time it was not thought eligible to provide affirmatively that there should be such an officer at each, as it was supposed that the expence might be saved at such where no deliveries from foreign countries were ever made. Hence (it may be inferred) the matter has been left to discretion, and is not enjoined in every case.

It is conceived, that this provision of the collection law may be made auxiliary to the execution of the act, which is the object of these instructions, till experience shall point out a course which it may be eligible to define and fix by legislative authority.
Let the Collector of each district, then, appoint one of these persons for every port, where deliveries from foreign countries are practiced, and at which there is no other officer of the CUSTOMS, or of the REVENUE, and let the Inspector of the Revenue within whose jurisdiction such port is included, depute the same person to act on his behalf. With a view to this arrangement, the Collector of each district in which there is no Surveyor at the port of entry, and the Surveyor at each port of entry, has been constituted Inspector not only of such port, but of all other ports, within the district of the Customs to which he may belong, to which there is no Surveyor assigned.
The appointment of each of these persons, to fulfil the law, ought to be periodical, that is “from time to time,” and may be renewed at the expiration of each period. It would not however be proper, that the allowance to them per day should extend to a dollar and a quarter. A far less allowance, it is not doubted, under this modification of the thing, and for the kind of service, will command characters deserving of the trust, and œconomy in every item of expence is indispensable: A return to the Treasury from each Collector will be expected of the number of these persons by him appointed, the places for which they are respectively appointed, and the compensation allowed by him to each.
SECT. 8.   The report directed to be made by this section, must be in writing signed by the Master; and must be compared with that which he makes to the Collector of the Customs.
SECT. 9.   The entry to be certified pursuant to this section is that, not of the Master, but of the owner or consignee, according to the twenty-first section of the present collection law.
SECT. 10.   For the CERTIFICATES to be issued pursuant to this section, forms will be transmitted to each Supervisor, who will provide printed certificates with proper blanks, and issue them from time to time to the Inspectors of Ports; and an account is to be kept with each Inspector, of the expenditure of these certificates.
SECT. 12.   The Inspectors of the Customs may be deputed by the Inspector of the Revenue for the port, to perform the duties enjoined by this section. The marks may be abbreviated according to the following example.
No. 1. Sh: —— Betsey,
Philadelphia,
First proof, 100 G:——
Here Sh:——would signify ship. If the vessel should be a brigantine, B: would be a sufficient designator; if a sloop, Sl: —— if a schooner, Sc: —— &c. G: —— is designed for gallons. The Supervisor is to provide and furnish the instruments for marking, to the several officers. Where the vessels are of a kind, that they cannot themselves be marked, the marks may be set on small pieces of strong paper, vellum or parchment, and sealed to the vessels.
Forms for the books here required to be kept, will be transmitted from the Treasury.
SECT. 13.   Forms for the Certificates directed by this section, will be transmitted from the Treasury. Printed certificates, with proper blanks, are to be provided by the Supervisor of each district, and furnished from time to time by him to the several Inspectors of the Revenue for ports; keeping an account with each, of the expenditure of the said certificates. As a security against Counterfeits, an instrument for stamping these certificates with some proper impression, will be sent from the Treasury to each Supervisor, who will consequently cause the certificates to be stamped before they are issued. These certificates must be signed by the Inspector of the Revenue, for the port where they are granted. At such ports, where there are deputy Inspectors according to the instruction upon the 8th section, blank certificates so signed, must be furnished by the Inspector, to each deputy, with whom a regular account of the expenditure of the certificates must be kept. Before any deputy Inspector issues a certificate, he must countersign it.
SECT. 15.   This section distinguishes distilleries of domestic materials in cities, towns and villages, from those in other places; it is therefore necessary to form an idea of what is to be understood by a city, town or village. In some States it is presumed the local institutions will conform to and designate the sense of this part of the act; but in others, they may lead rather to misapprehension. Some explanation consequently may be requisite. But this explanation can rather furnish some leading circumstances of distinction than afford a precise definition.
It is plain that the separation intended by the act is in the main the same with that, which in common and popular parlance separates town from country. In this sense the different duties are to apply. The town distilleries are to be rated by the gallon of the spirits produced, the country distilleries by the gallon of the capacity of each still. In those States therefore where the laws have divided the whole country into townships or towns, the legal idea of a Town must be exchanged for the popular and common one, which last must govern.

What constitutes a city, will be readily understood in each State.
By a town or village must be intended a collection of houses in close neighbourhood. The limits of each must be determined by the common understanding of the neighbourhood. Where there are any forms of magistracy particularly attached to these collections, exclusive of the surrounding country, the limits of their jurisdictions may serve as guides.
SECT. 17.   This section relates to the distilleries, in respect to which the duty is rated by the gallon. It is conceived, that it will be a good rule for regulating the penalty of the bond in each case, to multiply the number of gallons, English wine measure, of the capacity of each still, or the aggregate of the capacities of the stills, if more than one, at any distillery, by two, and to take the product for the amount of the penalty in dollars. This proceeds on the idea that a still of any given dimensions, worked once a day for three months, would yield such a quantity of spirits, as computed at the rate of eleven cents per gallon, the lowest rate of duty on spirits distilled from foreign materials, would be equal to one dollar per gallon of the capacity of the still, to which adding one hundred per cent. for the greater security to the public, the result would be two dollars per gallon nearly, the rate, which it is supposed ought to govern the penalty. This rule however is only suggested, not enjoined. Each Supervisor may prescribe any other rule, assigning his reasons for it to the Secretary of the Treasury. The object must be to cover the public, by an adequate penalty, without giving it an immoderate or excessive appearance.
SECT. 18.   A general idea has heretofore been given, with regard to the number of officers which it is deemed expedient should be appointed pursuant to this section. And their denomination has been prescribed by the President of the United States. The distilleries of spirits from foreign materials, and those from domestic materials in a city, town or village, must be visited by the Collector of the Revenue, under whose immediate survey they are at least twice a day, in order to observe the progress of the work, and take an account from day to day of what has been done; of which a weekly return ought to be made to the Inspector of the Revenue, under whose jurisdiction he is, distinguishing the product of each day. The Inspector from these returns ought to make and transmit a weekly abstract to the Supervisor, distinguishing the quantity made at each distillery during each week. For these returns forms will be transmitted.
Each Collector of the Revenue, having the care of one or more of these distilleries, must hold himself constantly ready to attend deliveries; so that no delay may embarrass the business of the Distiller. It may, in the progress of the thing, be found necessary to have an officer continually attending each distillery.
SECT. 19.   The marks here contemplated may be abbreviated according to the following example:
No. 1. J——n Wilson,
Philadelphia,
First Proof, 100 G:——
J——n will here signify JOHN, and any other Christian name may be abbreviated in like manner. Forms for the Certificates here directed will be sent from the Treasury. They are to be provided, stamped and issued by the respective Supervisors to the several Inspectors upon the like terms, and under the like regulations as those herein before mentioned concerning the certificates to be issued pursuant to the thirteenth section. Each Inspector, after signing those furnished to him, is to distribute them to the respective Collectors, each of whom is to countersign those which shall be issued by him. Accounts of the issuing and expenditure of these certificates must be kept between the respective officers.
SECT. 21.   The several Collectors of the Revenue must lose no time in visiting and measuring the stills under their surveys respectively; of which they must make exact returns under their hands to their respective Inspectors, specifying in these returns the name of each owner or manager of a distillery, the city, town or village, and if not in a city, town or village, the parish, precinct, township or other district (constituting the smallest sub-division of a county) and the county in which such distillery is situate, the number of stills at each, and their capacity in gallons English wine measure, the materials from which they usually distil, and the time for which they are usually employed. The Inspectors must make similar returns abstracted from those of the Collectors, and shewing the like particulars to their respective Supervisors; who on their part must make like returns to the Treasury. These different returns must be continued half yearly, so as that those to be made to the Treasury, may be received in the months of May and November.
SECT. 23.   This section contemplates that each Collector of the Revenue is to be charged with the superintendance of a certain number of stills. This intent of the law, it is conceived, may easily be fulfilled by assigning to each the charge of all the stills within certain defined limits; as within a particular county by name, &c.

SECT. 24.   Any book which may be kept pursuant to this section, or a copy thereof, must be left by the party wishing to avail himself of the provision therein contained, with the Collector of the Revenue under whose charge his distillery may be, who must administer the oath or affirmation prescribed to the party applying. This oath must be in writing, annexed to the book or the copy thereof, in the following form:
I [name of person] of [place of abode, occupation] do swear [or if of a religious denomination conscientiously scrupulous of oaths, do solemnly, sincerely and truly affirm and declare] that the Book [or copy of the book, as the case may be] now by me produced and shewn, doth contain, to the best of my knowledge and belief, true entries made in the said Book, at their respective dates, of all the spirits distilled from the stills therein referred to, from the  day of  to the  day of  both days inclusive, amounting to  gallons, and also of the disposition thereof; and further, that there are  gallons of the said spirits now remaining on hand.
A—— B——
Sworn [or affirmed, as the case may be]
the  day of  17
before me
C—— D——
Collector of the Revenue.
The two days, referred to in the above form, for which blanks are left, must be the first and last of the dates of the entries in the book. The next succeding blank must be filled with the number of gallons made, and the one next after that with the number of gallons undisposed of. A—— B—— is designed to denote the place of the signature of the party swearing or affirming, and C—— D—— that of the signature of the officer. The blanks are to be filled in words at length, not figures. If the entries shall have been made by a person other than the proprietor, a similar oath or affirmation, in writing, to be taken by him, must likewise be annexed to the book, or copy thereof. These books or copies will be vouchers to the accounts of the respective Collectors. Forms for them to be furnished to the owners of stills, will be transmitted.
SECT. 25.   The provisions in this section, in regard to stills (not worked together with other stills and) not exceeding in capacity fifty gallons, seem to be, in a great measure, abandoned by the 36th section; at least the penalty specified in this section for not complying with these provisions, is in respect to such stills superseded. It does not however follow, that they are to be exampted from the duty. And a compliance with that provision which regards the entry of the stills, is of great importance to the complete execution of the law.
It is understood that the entries required by this section (except in the case of those who shall be distillers of spirits on the first day of July next) will only be necessary when any person first sets up a still or distillery, in or at any particular house, building or place, or first begins to make use of such house, building or place, as a depository of the spirits by him or her distilled. It will not require the giving notice of any particular process of distillation intended to be begun in any house, building or place before entered. But those who are distillers of spirits from foreign materials wheresoever, or from domestic materials in any city, town or village, on the first day of July next, must on that day, or within three days after, that is before the fifth of July, make the entry herein required—subject on and after that day, in case of omission, to the pains and penalties specified.
SECT. 26.   It is conceived that this section is only applicable to distilleries from foreign materials, and to distilleries from domestic materials in cities, towns and villages—not to stills, which are rated according to their respective capacities. The visitation and inspection contemplated, will probably be most conveniently done by the Collectors of the Revenue. Forms for the account directed to be taken will be transmitted. The marking may be according to the following example:
No. 1, J——n Jones,
First Proof R 20 G:——
Old Stock.
R—— signifies Rum, by which is meant spirits distilled from molasses or sugar. Whiskey or spirits distilled from grain may be expressed by W. Brandy or spirits distilled from fruits and other vegetables except grain, by B——. The account taken, or a copy thereof must be returned by each Collector to his Inspector; who must enter them in the book which he is directed to keep according to the form which will be prescribed. The certificates must be prepared, stamped, furnished, issued and accounted for in the same manner, and under the same regulations as with regard to the certificates directed by the 19th section.
SECT. 27.   Each Inspector to record in a book to be kept by him, according to a form to be prescribed, the entries directed by this section. The certificates herein mentioned, to be prepared, stamped, furnished, issued and accounted for in the same manner, and under the same regulations as those directed by the 19th and 26th sections.
SECT. 28.   Seizures under this section will require circumspection. Those made from foreign materials may be seized with greater confidence, if found without the proper certificates; the seizure of those made from domestic materials, would require other circumstances of suspicion than the mere want of a certificate, because a certificate is not in all cases a necessary appendage.
SECT. 29.   This section is conceived to be applicable only to distilleries from foreign materials, and to those from domestic materials in cities, towns and villages; not to those in respect to which the duty is payable according to the capacity of the still.
SECT. 35.   Forms for the Books contemplated by this section will be transmitted. The oath or affirmation, in support of them, must be in writing annexed to each book, and will be administered by the Collector of the Revenue, to whom such book is delivered. The following form is deemed eligible.
I [name of party swearing or affirming] of [name of city, town, village, parish, precinct or other district] do swear [or if of a religious denomination conscientiously scrupulous of swearing, do solemnly, sincerely and truly affirm and declare] that the entries in the Book now by me delivered and hereunto annexed, were by me made at the respective days of the dates thereof, and that they were intended by me to be, and according to the best of my knowledge, recollection and belief, are true and exact, and do verify and truly shew the whole quantity of spirits distilled at  and also the whole quantity of spirits sold and sent out from the distillery, to which they are therein alleged to relate, from the  day of  to the  day of  including both the said days, the quantity so distilled during the said time, amounting to  gallons and no more.
A—— B——
Sworn [or affirmed, as the case may be]
the  day of  17
C—— D——
Collector of the Revenue.
The explanations concerning the form of the oath or affirmation, given in a preceding place, apply to this. The blanks are to be filled in like manner.
The books delivered to the Collectors of the Revenue are to be by them forwarded to the Inspectors of the surveys to which they respectively belong, who after comparing them with the returns and accounts received from the Collectors, shall write at foot of the oath, the word “compared,” and shall each subscribe his name and stile of office, and shall transmit the same to the respective Supervisors, who after making the like comparison thereof with the accounts and returns which shall have been rendered to them, shall certify the same in like manner as the Inspectors are required to do, and shall forward the books so certified, to the Secretary of the Treasury.
SECT. 37.   Hydrometers for ascertaining the proofs of spirits imported, have in most cases been forwarded, and the deficiency will soon be completed. Others for ascertaining the proofs of spirits distilled within the United States, will be furnished as speedily as they can be prepared. In the mean time, the lowest rate of duty only is to be demanded; that is 9 cents on spirits distilled from domestic materials, and 11 cents for those distilled from foreign materials.
SECT. 50.   This section empowers the Supervisors, or their lawful deputies, to administer any oath or affirmation prescribed by the law. These instructions contemplate that certain oaths or affirmations are to be administered by the Collectors of the Revenue. It will certainly be most convenient that it should be done by them in the cases in which it is proposed; and it is hoped that characters will be found for Collectors, fit for so delicate a trust. In some cases it would almost seem a matter of course that they should administer the oath or affirmation prescribed; and their power may be put out of all question by a deputation from the Supervisor, which must be made under his hand and seal, and may be in the following form:
Know all men, that I  Supervisor of the Revenue for the district of  have made and appointed, and by these presents do make and appoint  my lawful Deputy, for the purpose of administering and taking oaths and affirmations, pursuant to the act entitled, “An Act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead, and also upon spirits distilled within the United States, and for appropriating the same.” And I do hereby give to my said Deputy, all the power and authority which I myself have or might exercise for that purpose by virtue of the act aforesaid. In witness whereof I have hereunto subscribed and set my hand and seal, the  day of  in the year one thousand, &c.
Sealed and delivered
in the presence of
It will probably be found convenient that a like power be given to each Inspector of the Revenue.
This point being one of considerable delicacy, it is wished that the Supervisors may consider well the safety and expediency of the arrangement suggested concerning it, and communicate as soon as may, their ideas. The prompt execution of the service in a convenient and safe mode is by all means to be aimed at.
The cost of stationary, printing, procuring marking instruments, and every other incidental charge, will be to be defrayed out of the product of the duties; and being supported by proper vouchers, will be allowed in account.
In every case in which any act is herein directed to be done to an Inspector of the Revenue, it is to be understood that it is to be done to the Supervisor, in those cases and within those surveys in which he is required to perform the duties of Inspector.

INSTRUCTIONS concerning the ACT, entitled, “An Act making further provision for the collection of the duties by law imposed on Teas, and to prolong the term for the payment of the duties on Wines.”
SECT. 1.   THE store-houses contemplated by this section, may either be those of the importers themselves, or others to be agreed upon between them and the Inspector of the Revenue for the port. Where the importers have proper store-houses of their own, which they are desirous of having made use of for the purpose, these for the accommodation of trade are to be preferred: But they must be such as are capable of being secured by the locks mentioned in the section, so as to be inaccessible without the knowledge of the Inspector. The locks to be affixed upon each store-house must be provided by the Inspector; and to save expence, must be such as will fix and unfix. Care must be taken to provide such locks as are of the securest kind, and the two upon each store-house must be different from each other, so that the key of either lock will not open the other. Indeed it will deserve particular attention that the keys of none of the custom-house locks may fit any other than those for which they are respectively designed. In many (if not in most) cases however, it will be unnecessary to provide more than one lock, as there will be already one on the door of the building which will satisfy the importer.
The Inspectors of the Customs may be deputed in aid of the Inspector of the Revenue, for the charge of these store-houses.
These Inspectors must keep an exact account in some proper book, of the Teas of each importer, distinguishing the several kinds of boxes, chests and cases, and their respective marks.
When the importer, or his agent has occasion to remove from any store-house, the whole or any part of the Teas therein deposited, he must make application to the Inspector of the Revenue, deliver him a note in writing, of the chests, boxes or packages desired to be removed, specifying their several marks and numbers, and must pay, or secure to the satisfaction of the Inspector, the duties thereupon: Which being done—the Inspector must grant a permit for the delivery, in the following form:


1
{
No. 1, W. M. S.Canton.
PORT of [Philadelphia] permit [Willing, Morris and Swanwick] or bearer, to, remove [ten chests] of Tea, imported in the [ship Canton] marked as per margin, the duties upon which amounting to [four hundred dollars,] have been [paid or secured.]

3
{
W. M. S. No. 1 to 3, Canton.


4
{
No. 5 to 8,W. M. S. Canton.


2
{
W. M. S. Canton.No. 10 12.


10


[May 1, 1791.]


William McPherson,[Inspector of the Revenue.]
To [John James] Inspector
Printed permits, with proper blanks formed by leaving out the words which above stand between [ ] ought to be provided. The name or firm to be inserted is always to be that of the Importer or Importers, in conformity to the third section. A sufficient margin must be left for the marks, the nature of which will be explained in another place.
The proviso to this section is to be thus understood. Suppose eighteen months to have elapsed from the time the whole parcel of Teas was first deposited. Suppose the duties on the quantity to be removed, to amount to one thousand dollars. The credit in this case would only be six months, which added to eighteen, would complete the original term of credit.
SECT. 3.   This section renders it necessary that the permits to be granted by each Inspector of the Revenue, should remain with the Importer or his Agent. A duplicate, however, ought in each case to be furnished by him, to be left with the officer or person by whom the delivery is made, as his voucher. This officer or person when a delivery is made, ought to indorse on the permit (which is to be retained by the Importer) the word delivered, and the day, and year, and his own name.
SECT. 4.   The Inspector of the Revenue for each port, must depute the Inspectors of the Customs to aid in the performance of the duty required by this section. The indorsement required to be made on the permit of the Collector, must be thus—“Produced this first day of May 1791,” to which must be subjoined the signature of the Inspector of the Revenue. It will be found convenient that the marks to be set on the respective chests, boxes and packages, should besides expressing a number and the name of the vessel, designate the Importers, and the qualities of the Teas, as classed in the law. How this may be done with brevity, will be understood by an explanation of the marks in the preceding example. Willing, Morris and Swanwick, are there supposed to be the importers of the Teas. The initials of their names are therefore taken W. M. S.—which letters may serve instead of the names at length. The first of the four marks is intended to denote the first class of teas, namely Bohea, which is done by placing the number of the chest or package first, on the left hand, on a line with the initials of the Importers names. Thus No. 1. W. M. S. Canton. 
The second of the four marks is intended to denote the second class of teas, namely Souchong and other black teas, which is done by placing the number of the chest or package after the initials of the name, on the right hand and in a line with them, thus—W. M. S. No. 1.Canton 
The third of the four marks is intended to denote the third class of teas, namely Hyson, which is done by placing the number of the chest or package above the initials and the name of the ship, thus—No. 5 W. M. S. Canton.
The fourth of the four marks is intended to denote the fourth class of teas, namely Green Teas other than Hyson, which is done by placing the number of the chest or package below the initials and the name of the ship, thus—W. M. S. CantonNo. 10 
The progression of the numbers ought to begin and terminate with each class. Thus if there should be eight chests of Bohea, and six chests of Souchong, the Bohea should be numbered 1 to 8, and the Souchong 1 to 6, etc. Where the packages containing teas are of a kind not capable of being marked to advantage, the marks may be set on small pieces of vellum or parchment, and sealed or glued to the packages.
Let the following be the form of the Certificate to be granted for each chest, box or other package:




No. 1. W. M. S.Canton.
PORT of [Philadelphia] I certify that [Willing, Morris and Swanwick] have imported according to law, in the [ship Canton] from [Canton] one chest of Tea marked as per margin. [May first] one thousand seven hundred [ninety-one.]
[William McPherson]Inspector of the Revenue.
Printed Certificates with proper blanks for this purpose, will be indispensable.
The expence of Stationary, Printing and providing instruments for marking, must be defrayed by the Collector, and charged to the United States.

☞ It has been made a question whether the credit for two years allowed by the Act, may not be obtained by giving bond with sureties, but without a deposit of the teas. A construction of this kind is unfounded and inadmissible. The despoiting of the Teas is an indispensable condition of the allowance of the credit for the above mentioned term.
Finis.
